On Motion to Dismiss.
Ludelino, C. J.
The motion to dismiss this' appeal is based on tile-following grounds:
That the defendant has taken no appeal; and that E. Dobso, president of the police jury of the parish of Plaquemines, has no appealable interest.
The judgment appealed from is against the parish of Plaquemines,, cited through the president of the police jury. The application for the-appeal was made through the attorney representing the defendant, the parish of Plaquemines, in the name of the president of the police jury,, and tlie order of appeal was accordingly granted; and the appeal bond was filed. The condition of the bond recites that “the above-bound parish of Plaquemines, through tlie president of the police jury thereof, shall prosecute this said appeal, and shall satisfy whatever judgment, may be rendered against said parish,” etc.
*78There can be no doubt that it was the defendant, the parish of Plaque-mines, that appealed.
The objections are not well founded. 12 R. 458.
The motion is overruled.